772 N.W.2d 378 (2009)
Patsy L. FRENCH, Plaintiff-Appellee,
v.
COUNTRYWIDE HOME LOANS, INC., d/b/a America's Wholesale Lender, Defendant/Third-Party Plaintiff-Appellant, and
John D. Flynn, Personal Representative of the Estate of Calvin Green French, Jr., Third-Party Defendant.
Docket No. 139044. COA No. 282718.
Supreme Court of Michigan.
September 28, 2009,

Order
On order of the Court, the application for leave to appeal the April 30, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.